                      UNITED STATES DISTRICT COURT

                           DISTRICT OF MINNESOTA


ALAN SIMMONS, JR.,
                                                   Civil No. 19-947 (JRT/KMM)
                   Petitioner,

v.
                                                      ORDER ON REPORT
R. MARQUES, WARDEN,                                 AND RECOMMENDATION

                   Respondent.


      Alan Simmons, Jr., Reg. No. 08759-089, ADDRESS UNKNOWN, pro se
      petitioner.

      Erin Secord, Assistant United States Attorney, UNITED STATES
      ATTORNEY'S OFFICE, 300 South Fourth Street, Suite 600, Minneapolis,
      MN 55415, for respondent.

      A Report and Recommendation was filed by Magistrate Judge Katherine

Menendez on October 21, 2019. No objections have been filed to that Report and

Recommendation in the time period permitted.

      Based on the Report and Recommendation of the Magistrate Judge, on all of the

files, records, and proceedings herein, IT IS HEREBY ORDERED that:

      1.     The Petition for a Writ of Habeas Corpus [ECF No. 1] is DENIED

           AS MOOT;

      2.     Plaintiff’s Pro Se Motion for A Public Defender [ECF No. 4] is

           DENIED AS MOOT;
      3.      This action is DISMISSED WITHOUT PREJUDICE for lack of

           subject matter jurisdiction.

      LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: December 3, 2019                   s/John R. Tunheim
at Minneapolis, Minnesota                 JOHN R. TUNHEIM
                                          Chief Judge
                                          United States District Court




                                            2
